            Case 1:20-cv-10088-LLS Document 9 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WALTER HERRING,

                                Plaintiff,
                                                                 20-CV-10088 (LLS)
                    -against-
                                                                 CIVIL JUDGMENT
MEDICAL STAFF UNIT, et al.,

                                Defendants.

         Pursuant to the order issued July 21, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 21, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
